DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application GB1810662.5 filed on 06/28/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a system protection unit…for controlling…” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4, --9, 13, and 14 are objected to because of the following informalities:  
“the security state” in line 3 of claim 4 and line 2 of claim 9 should read “a security state”.
“the address” in line 2 of claim 9 should read “an address”.
“the bus transaction” in line 3 of claim 9 should read “the incoming bus transaction”.
“the device” in line 1 of claims 13 and 14 should read “the integrated-circuit device”.
“the state” in line 2 of claim 13 should read “a state”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbel (US 20160004656).

Claim 1, Arbel discloses An integrated-circuit device comprising: 
a processor; (e.g. fig. 1, ¶18: The first set of master and slave circuits 102 may include one or more master circuits and one or more slave circuits…Examples of the master circuits include microprocessors, direct memory access (DMA) circuits, and/or digital signal processors (DSPs). Examples of slave circuits include flash memory devices, solid state drives, or hard disk drives.)
a peripheral component; (e.g. fig. 1, ¶18: the combination of the bridge circuit 106, bus controller 108, second bus 110 and second set of master and slave circuits 112)
a bus system, connected to the processor and to the peripheral component, and configured to carry bus transactions; and (e.g. fig. 1, ¶18: the combination of first bus 104 connecting between the first set of master and slave circuits 102 and bridge circuit 106, bus connecting between bridge circuit 106 and bus controller 106 and second bus 110 connecting between bus controller 106 and the second set of master and slave circuits 112)
hardware filter logic, wherein: (e.g. fig. 1, ¶18: bridge circuit 106)
the bus system is configured to carry security-state signals for distinguishing between secure bus transactions and non-secure bus transactions; (e.g. fig. 1, ¶14, 19, 22: The egress circuit receives access requests from the first bus 104. Each access request, which may also be referred to herein as a transaction, includes a requester security indicator 142 and an address 144. The security indicator specifies the security level, for example, secure or non-secure, of the master circuit that initiated the request, and the address references an address of the address space of the first bus 104.)
the peripheral component comprises a register interface, accessible over the bus system, the register interface comprising a hardware register; (e.g. fig. 1, ¶18: the second set of master and slave circuits 112 may include one or more master circuits and one or more slave circuits. Examples of the master circuits include microprocessors, direct memory access (DMA) circuits, and/or digital signal processors (DSPs). Examples of slave circuits include flash memory devices, solid state drives, or hard disk drives.)
the peripheral component comprises a direct-memory-access (DMA) controller for initiating bus transactions on the bus system; and (e.g. fig. 1, ¶16, 18, 19, 23, 27: the second set of master and slave circuits 112 may include one or more master circuits and one or more slave circuits. Examples of the master circuits include microprocessors, direct memory access (DMA) circuits, and/or digital signal processors (DSPs)…The ingress circuit 124 receives and processes requests from requesters on the second bus 110 that are addressed to devices on the first bus 104)
 the peripheral component supports a secure-in-and-non-secure-out state in which: 
the hardware filter logic is configured to prevent non-secure bus transactions from accessing the hardware register of the peripheral component, (e.g. ¶15, 19, 22, 26: The bridge circuit rejects an access request from a requester on the first bus to a destination on the second bus in response to the requester security indicator indicating that the requester is non-secure, and the security indicator associated with the address translation information for the requested address indicating a secure address range…Non-secure master devices or software tasks are permitted access to only non-secure memory regions or slave devices…The egress circuit rejects an access request in response to the requester security indicator indicating that the requester is non-secure and the security indicator associated with the address range indicating that the requested address is within a secure address range…If the requester is not secure and the requested address is within an address range designated as secure, decision block 208 directs the process to block 214 where the access request is rejected with a signal to the requester) but to allow secure bus transactions to access the peripheral component; (e.g. ¶15, 19, 22, 26: If the requester security indicator indicates that the requester is secure, the bridge circuit translates the access request into an access request for the second bus using the address translation information for both secure and non-secure address ranges. The translated access request is communicated to the second bus…Secure master devices or software tasks are permitted access to both secure and non-secure memory regions…If the requester security indicator indicates that the requester is secure, the egress circuit translates the access request from the first bus into an access request for the second bus…If the requester is secure, at block 210, the process translates the address of the request from the address space of the first bus into the address space of the second bus. At block 212, an access request is prepared with the translated address and communicated to the second bus.)
the peripheral component is configured to allow an incoming secure bus transaction to access the hardware register; and (e.g. ¶15, 19, 22, 26: If the requester security indicator indicates that the requester is secure, the bridge circuit translates the access request into an access request for the second bus using the address translation information for both secure and non-secure address ranges. The translated access request is communicated to the second bus…Secure master devices or software tasks are permitted access to both secure and non-secure memory regions…If the requester security indicator indicates that the requester is secure, the egress circuit translates the access request from the first bus into an access request for the second bus…If the requester is secure, at block 210, the process translates the address of the request from the address space of the first bus into the address space of the second bus. At block 212, an access request is prepared with the translated address and communicated to the second bus.)
the peripheral component is configured to initiate a bus transaction on the bus system as a non-secure bus transaction.  (e.g. fig. 1, ¶16, 18, 19, 23, 27:  Access requests received by the bridge circuit from the second bus reference a requested address, but there is no associated requester security indicator…the second set of master and slave circuits 112 may include one or more master circuits and one or more slave circuits. Examples of the master circuits include microprocessors, direct memory access (DMA) circuits, and/or digital signal processors (DSPs)…Non-secure master devices or software tasks are permitted access to only non-secure memory regions or slave devices…The ingress circuit 124 receives and processes requests from requesters on the second bus 110 that are addressed to devices on the first bus 104. Requests from the second bus include a requested address 152 but do not include a requester security indicator)

Claim 2, Arbel discloses The integrated-circuit device of claim 1, wherein the hardware filter logic is configured to prevent non-secure bus transactions from reaching the peripheral component.  (e.g. ¶15, 19, 22, 26)

Claim 3, Arbel discloses The integrated-circuit device of claim 1 or 2, wherein the hardware filter logic is configured to intercept bus transactions at one or more interception points within the bus system, each interception point being positioned within the bus system such that bus transactions from at least two master components pass the interception point, and such that bus transactions for at least two slave components pass the interception point.  (e.g. fig. 1, ¶17-19, 20, 23)

Claim 4, Arbel discloses The integrated-circuit device of claim 3, wherein the hardware filter logic is configured, for each intercepted bus transaction, to use i) a slave address of the intercepted bus transaction, and ii) the security state of the intercepted bus transaction, to determine whether to allow the intercepted bus transaction, in accordance with a set of filtering rules, and is configured to block intercepted bus transaction that are determined not to be allowed.  (e.g. ¶15, 19, 22, 26)

Claim 5, Arbel discloses The integrated-circuit device of claim 4, wherein the filtering rules determine, for each pairing of master component and slave component, whether secure bus transactions initiated by the master component are allowed to be received by the slave component, and whether non-secure bus transactions initiated by the master component should be received by the slave component.  (e.g. ¶15, 19, 22, 26)

Claim 7, this claim is rejected for similar reasons as in claim 1.

Claim 8, Arbel discloses An integrated-circuit device comprising: 
a processor; (e.g. fig. 1, ¶18: The first set of master and slave circuits 102 may include one or more master circuits and one or more slave circuits…Examples of the master circuits include microprocessors, direct memory access (DMA) circuits, and/or digital signal processors (DSPs). Examples of slave circuits include flash memory devices, solid state drives, or hard disk drives.)
a peripheral component; and (e.g. fig. 1, ¶18: the combination of the bridge circuit 106, bus controller 108, second bus 110 and second set of master and slave circuits 112)
a bus system, connected to the processor and to the peripheral component, and configured to carry bus transactions, wherein: (e.g. fig. 1, ¶18: the combination of first bus 104 connecting between the first set of master and slave circuits 102 and bridge circuit 106, bus connecting between bridge circuit 106 and bus controller 106 and second bus 110 connecting between bus controller 106 and the second set of master and slave circuits 112)
the peripheral component comprises a register interface, accessible over the bus system, the register interface comprising a first hardware register and a second hardware register; (e.g. fig. 1, ¶18: the second set of master and slave circuits 112 may include one or more master circuits and one or more slave circuits. Examples of the master circuits include microprocessors, direct memory access (DMA) circuits, and/or digital signal processors (DSPs). Examples of slave circuits include flash memory devices, solid state drives, or hard disk drives.)
the bus system is configured to carry security-state signals for distinguishing between secure bus transactions and non-secure bus transactions; the peripheral component comprises an input for receiving security-state signals from the bus system; and (e.g. fig. 1, ¶14, 19, 22: The egress circuit receives access requests from the first bus 104. Each access request, which may also be referred to herein as a transaction, includes a requester security indicator 142 and an address 144. The security indicator specifies the security level, for example, secure or non-secure, of the master circuit that initiated the request, and the address references an address of the address space of the first bus 104.)
the peripheral component supports a split-security state in which the peripheral component is configured to: 
prevent a non-secure bus transaction from accessing the first hardware register; (e.g. ¶15, 19, 22, 26:  The bridge circuit rejects an access request from a requester on the first bus to a destination on the second bus in response to the requester security indicator indicating that the requester is non-secure, and the security indicator associated with the address translation information for the requested address indicating a secure address range…Non-secure master devices or software tasks are permitted access to only non-secure memory regions or slave devices…The egress circuit rejects an access request in response to the requester security indicator indicating that the requester is non-secure and the security indicator associated with the address range indicating that the requested address is within a secure address range…If the requester is not secure and the requested address is within an address range designated as secure, decision block 208 directs the process to block 214 where the access request is rejected with a signal to the requester.)
allow a secure bus transaction to access the first hardware register; and (e.g. ¶15, 19, 22, 26: If the requester security indicator indicates that the requester is secure, the bridge circuit translates the access request into an access request for the second bus using the address translation information for both secure and non-secure address ranges. The translated access request is communicated to the second bus…Secure master devices or software tasks are permitted access to both secure and non-secure memory regions…If the requester security indicator indicates that the requester is secure, the egress circuit translates the access request from the first bus into an access request for the second bus…If the requester is secure, at block 210, the process translates the address of the request from the address space of the first bus into the address space of the second bus. At block 212, an access request is prepared with the translated address and communicated to the second bus.)
allow a non-secure bus transaction to access the second hardware register. (e.g. ¶15, 19, 22, 26: If the requester security indicator indicates that the requester is non-secure and the requested address range is non-secure, the bridge circuit translates the access request into an access request for the second bus using the address translation information…The translated access request is communicated to the second bus…Non-secure master devices or software tasks are permitted access to only non-secure memory regions or slave devices…If the requester security indicator indicates a non-secure requester and the address translation information for the requested address indicates a non-secure address range, the egress circuit translates the access request as indicated above)

Claim 9, Arbel discloses The integrated-circuit device of claim 8, wherein the peripheral component is configured to use the security state of an incoming bus transaction, and the address of the incoming bus transaction, to determine whether to allow or prevent the bus transaction from accessing a hardware register of the peripheral component at said address.  (e.g. ¶15, 19, 22, 26)

Claim 10, Arbel discloses The integrated-circuit device of claim 8, wherein the peripheral component is an SPI (Serial Peripheral Interface) peripheral, or a UART (Universal Asynchronous Receiver-Transmitter) peripheral, or a two-wire interface peripheral, or an I2C (Inter-Integrated Circuit) peripheral, or an ADC (Analogue-to-Digital Converter) peripheral, or a Page 5 of 8DAC (Digital-to-Analogue Converter) peripheral, or a PWM (Pulse Width Modulation) peripheral, or a quadrature decoder peripheral, or a cryptographic co-processor, or a GPIO (General-Purpose Input-Output) control peripheral, or a peripheral-interconnect control peripheral.  (e.g. fig. 1, ¶18-19, 28, 35)

Claim 11, Arbel discloses The integrated-circuit device of claim 8, wherein, when the peripheral component is in the split-security state, the peripheral component is configured to allow secure bus transactions to access the second hardware register.  (e.g. ¶15, 19, 22, 26)

Claim 12, Arbel discloses The integrated-circuit device of claim 8, wherein the peripheral component is switchable between the split-security state and a secure state, and wherein, when the peripheral component is in the secure state, the device is configured to prevent non-secure bus transactions from reaching the peripheral component.  (e.g. ¶15, 19, 22, 26)

Claim 13, Arbel discloses The integrated-circuit device of claim 12, wherein the device comprises a system protection unit that provides a register interface for controlling the state of the peripheral component. (e.g. ¶15, 19, 22, 26)

Claim 14, Arbel discloses The integrated-circuit device of claim 12, wherein the device comprises an integral direct-memory-access (DMA) controller for initiating bus transactions on the bus system, wherein the DMA controller is configured to output security-state signals onto the bus system, wherein the peripheral component is configured to initiate non-secure bus transactions when the peripheral component is in the split-security state, and wherein the peripheral component is switchable, when in the split-security state, between initiating secure bus transactions and initiating non-secure bus transactions.  (e.g. fig. 1, ¶16, 18, 19, 23, 27)

Claim 15, this claim is rejected for similar reasons as in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arbel (US 20160004656) in view of Porter (US 20030226029).

Claim 6, Arbel discloses The integrated-circuit device of any preceding claim 1, wherein the peripheral component is switchable between the secure-in-and-non-secure-out state, and a non-secure state in which: the hardware filter logic is configured to allow non-secure bus transactions to access hardware register; and the peripheral component is configured to initiate a bus transaction on the bus system as a non-secure bus transaction.  (e.g. ¶18-19, 22-23, 26-27)
Although Arbel discloses the hardware filter logic is configured to allow non-secure bus transactions to access hardware register (see above), Arbel does not appear to explicitly disclose to access the hardware register.  Porter discloses the hardware filter logic is configured to allow non-secure bus transactions to access the hardware register (e.g. fig. 2, ¶35: registers may be switched between non-secure bus 217 and secure bus 215. For example, register 234 may be accessed by either non-secure bus 217 or secure bus 215, dependent on secure switch 232. Signals sent through secure bus 215 to secure switch 232 may be used to control a connection between register 234 and either non-secure bus 217 or secure bus 215. In one embodiment, secure bus 232 is a multiplexer which selects data addressed to register 234 from either non-secure bus 217 or secure bus 215 dependent on values written by secure bus 215 addressed to secure switch 232. Accordingly, when extra security is no longer needed, communication to register 234 may be handled through non-secure bus 217, eliminating the added processing overhead due to communications over secure bus 215).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Porter into the invention of Arbel for the purpose of eliminating the added security processing overhead when extra security is no longer needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 10140227 discloses reducing read transactions to peripheral devices where a first write transaction is received by a device that includes a transaction identifier and a memory location identifier. The memory location identifies a register or a memory location of a device. A value from the register or memory location is read. A second write transaction is sent to a block of host memory. The second write transaction includes the value and the transaction identifier.

US 20030172214 discloses a flexible peripheral access protection mechanism within a data processing system (10) in order to obtain a more secure operating environment. For example, the data processing system may include a combination of secure (12) and unsecure bus masters (14, 15) needing to access shared peripherals (22, 24). One embodiment allows for the dynamic update by a secure bus master (12) of access permissions corresponding to each unsecure bus master for each peripheral. A secure bus master is therefore able to establish which unsecure bus masters have permission to access which peripheral in order to protect the data processing system from corruption due to errant or hostile software running on unsecure bus masters. Through the use of a bus master identifier (36), access to the requested peripheral is either allowed or denied based on the permissions established by the secure bus master.

US 20040221173 discloses a method for providing endianness control in a data processing system includes initiating an access which accesses a peripheral, providing a first endianness control that corresponds to the peripheral, and completing the access using the endianness control to affect the endianness order of the information transferred during the access. In one embodiment, the first endianness control overrides a default endianness corresponding to the access. The default endianness may be provided by a master endianness control corresponding to a master requesting the current access. A data processing system includes a first bus master, first and second peripherals, first endianness control corresponding to the first peripheral and second endianness control corresponding to the second peripheral, and control circuitry which uses the first endianness control to control endianness for an access between the first bus master and the first peripheral. In one embodiment, the data processing system may include multiple masters.

US 20080052534 discloses when a request for a data fetch becomes necessary due to the operation unit 113a executing the instruction, the memory management unit 114a sets the read-data secure attribute received from the control unit 112a to an access request secure attribute corresponding to an access request of the data fetch, outputs the access request and the access request secure attribute to the data access determination unit 107a. Specifically, the memory management unit 114a sets the access request secure attribute of the data fetch to "secure" if the read-data secure attribute of the instruction code is set to "secure", and to "normal" if the read-data secure attribute of the data fetch is set to "normal"…Upon receiving an access request from the bus 40a or the bus 50a, the bus master identification unit identifies the bus master that issued the received access request, and outputs a result of the identification to the accessibility determination unit. Note that in the present embodiment, although only the processor 10a is mentioned as a bus master, if the memory interface 20a receives access requests to the memory 30a from two or more bus masters other than the processor 10a, the bus master identification unit identifies the bus masters by providing dedicated ports for the bus masters…If the instruction indicates an instruction fetch, the accessibility determination unit judges whether access to the secure instruction area 301a can be performed, according to whether the bus master is the processor core 101a. Specifically, access to the secure instruction area 301a can be performed if the result received from the bus master identification unit is that the bus master is the processor core 101a, and access to the secure instruction area 301a cannot be performed if the result received from the bus master identification unit is that the bus master is not the processor core 101a. Also, similarly to embodiment 1, if the instruction indicates a data fetch, the accessibility determination unit receives an access request secure attribute from the bus master, and therefore judges whether access to the secure data area 302a can be performed according to the received access request secure attribute. Specifically, access to the secure data area 302a can be performed if the access request secure attribute is set to "secure", but cannot be performed if the access request secure attribute is set to "normal".

US 20160321472 discloses systems, methods and computer-readable mediums are disclosed for providing secure access in a microcontroller system. In some implementations, a microcontroller system comprises a system bus and a secure central processing unit (CPU) coupled to the system bus. The secure CPU is configured to provide secure access to the system bus. A non-secure CPU is also coupled to the system bus and is configured to provide non-secure access to the system bus. A non-secure memory is coupled to the system bus and is configured to allow the secure CPU and the non-secure CPU to exchange data and communicate with each other. A peripheral access controller (PAC) is coupled to the system bus and configured to enable secure access to a peripheral by the secure CPU while disabling non-secure access to the peripheral based upon a non-secure state of the non-secure CPU.

US 20130031290 discloses system and method for implementing a secure processor data bus are described. One embodiment is a circuit comprising a processor disposed in a processor partition, the circuit further comprising a first set of peripherals disposed in a first peripheral partition; a second set of peripherals disposed in a second peripheral partition physically isolated from the first peripheral partition; a first state control register for controlling access to the first set of peripherals by the processor; and a second state control register for controlling access to the second set of peripherals by the processor. When the first and second state control registers are in a first mode of operation, the processor has read and write access to the first set of peripherals and write only access to the second set of peripherals. When the first and second state control registers are in a second mode of operation, the processor has read and write access to the second set of peripherals and read only access to the first set of peripherals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436